                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

NICOLETTE SHOTT,                                   )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )     Case No. CIV-18-1018-D
                                                   )
ANDREW SAUL, Commissioner of                       )
Social Security Administration,                    )
                                                   )
                       Defendant.                  )


                        ORDER AWARDING ATTORNEY FEES

       Before the Court for consideration is Plaintiff’s Motion for Award of Attorney’s

Fees Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d) [Doc. No. 25].

Plaintiff seeks an award of fees in the amount of $7,530.00 to compensate her attorney for

legal services provided in the case (33.4 hours of attorney time and 3.2 hours of paralegal

time), and costs of $400.00 for the filing fee.        Plaintiff is the prevailing party in this action

under 42 U.S.C. § 405(g) by virtue of the Judgment and Order of Remand entered October

10, 2019. Defendant has responded by stating that the parties have agreed to an award of

attorney fees of $6,930.00 payable to Plaintiff, consistent with Astrue v. Ratliff, 560 U.S.

586, 597 (2010), and Manning v. Astrue, 510 F.3d 1246, 1255 (10th Cir. 2007), and that

Plaintiff is entitled to recover the filing fee.

       After consideration of the law and the case record, and accepting the representations

in Defendant’s Response, the Court finds: (1) the Commissioner’s position in the case

was not substantially justified; (2) Plaintiff is entitled to an award of attorney fees under
the Equal Access to Justice Act, 28 U.S.C. § 2412(d); and (3) the agreed amount of fees is

reasonable.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Award of Attorney’s

Fees [Doc. No. 25] is GRANTED. The Court orders an award of attorney fees to Plaintiff

pursuant to the Equal Access to Justice Act in the amount of $6,930.70 plus an award of

costs in the amount of $400.00. Should an additional fee award under 42 U.S.C. § 406(b)

subsequently be authorized, Plaintiff’s attorney shall refund the smaller amount to Plaintiff

as required by Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       IT IS SO ORDERED this 23rd day of December, 2019.




                                             2
